NO. 07-07-0493-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JANUARY 3, 2008

______________________________


RODDY PIPPIN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 46TH DISTRICT COURT OF HARDEMAN COUNTY;

NO. 3880; HONORABLE JUANITA PAVLICK, JUDGE


_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          Pursuant to a plea bargain, Appellant, Roddy Pippin, was convicted of theft of
livestock and sentenced to two years confinement, suspended in favor of two years
community supervision.  Appellant filed a notice of appeal from the trial court’s order
granting community supervision.  We dismiss for want of jurisdiction.
          A notice of appeal is due to be filed with the trial court clerk within thirty days after
the day sentence is imposed.  See Tex. R. App. P. 26.2(a)(1).  The deadline may be
extended if, within fifteen days, the party files the notice in the trial court and a motion in
this Court complying with Rule 10.5(b)(2) of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 26.3.  When a notice of appeal is filed within the fifteen-day window, but
no motion for extension of time is filed, this Court lacks jurisdiction to dispose of the appeal
in any manner other than by dismissal for want of jurisdiction.  See Olivo v. State, 918
S.W.2d 519, 523 (Tex.Crim.App. 1996).  See also Slaton v. State, 981 S.W.2d 208, 209-10
(Tex.Crim.App. 1998).  Additionally, we do not have authority to invoke Rule 2 of the Texas
Rules of Appellate Procedure in an effort to obtain jurisdiction of the case.  Thus, we
cannot create jurisdiction where none exists.  Slaton, 981 S.W.2d at 210.  
          Appellant was granted community supervision on November 8, 2007, making the
deadline in which to file his notice of appeal December 10, 2007.


  Applying the fifteen-day
extension period, Appellant’s deadline was extended to December 27, 2007.
  Appellant
filed his notice of appeal on December 12, 2007.  Although the notice was filed within the
allowable extension period, however, no motion for extension of time was filed in this Court
within the extension period.
          Consequently, the purported appeal is dismissed for want of jurisdiction.

                                                                           Patrick A. Pirtle
                                                                                 Justice